Title: Thomas Jefferson to James Oldham, 24 March 1818
From: Jefferson, Thomas
To: Oldham, James


                    
                        Monticello
Mar. 24. 18.
                    
                    Th: Jefferson presents his friendly salutations to Capt Oldham and asks the favor of him to select for him 4. good mortise doorlocks, of brass & plain for doors 1⅜ & 116 thick, that is to say 1½ I. wanting 116 mr Gibson will be so kind as usual to pay for them, and the bearer mr Gilmore will bring them safely and immediately.
                